Citation Nr: 0110104	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from October 1986 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
claim as not well grounded.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records show no diagnosis of or 
treatment for a bilateral hip disorder during her period of 
active duty.  However, records from 1988 and 1989 show 
treatment for pelvic pain.  On her September 1991 separation 
examination, the veteran's lower extremities, as well as her 
spine and other musculoskeletal conditions, were clinically 
evaluated as normal.  At the time of this examination, the 
veteran reported that she had not experienced swollen or 
painful joints, nor arthritis, rheumatism, or bursitis; she 
gave no indication of chronic hip problems at the time of her 
separation from service.

A December 1991 VA medical examination contains no pertinent 
findings regarding the veteran's hips.

By a statement received in November 1998, the veteran 
requested service connection for her right and left pelvic 
hip joints.  She reported that her disorder had been 
variously diagnosed as osteoarthritis, osteoporosis, or joint 
degenerative hip disease.  Further, she contended that the 
disorder was a direct result of her active service, in that 
she believed it was related to the physical exertion and 
conditioning mandated by the military as part of her physical 
training.  

VA outpatient treatment records were subsequently added to 
the file which covered a period from January 1996 to October 
1997.  Among other things, these records reflect that the 
veteran sought treatment for bilateral hip pain in January 
1996.  She reported that the pain began after taking a dance 
class "last semester," but that the pain had increased 
during the last 4 to 6 weeks.  X-rays revealed a ring of 
osteophytes around the B femoral necks, indicating 
degenerative joint disease but without evidence of 
significant joint space narrowing.

Various private medical records were also added to the file 
which, together, cover a period from March 1998 to January 
1999.  Among other things, these records diagnose the veteran 
with arthritis of the hips.

A May 1999 VA medical opinion noted that the veteran failed 
to report for her scheduled medical evaluation.  It was also 
noted that the veteran's claims file had been reviewed, and 
that the question had been raised as to whether the veteran's 
bilateral hip pain was related to the pelvic pain noted 
during military service.  Based on review of the service 
medical records, it was stated that the veteran was treated 
during service for pelvic inflammatory disease, and her 
current bilateral hip pain was obviously due to degenerative 
joint disease of the hips per X-ray.  It was concluded that 
these two conditions were unrelated.

In the June 1999 rating decision, the RO denied service 
connection for the veteran's bilateral hip disorder as not 
well grounded.  The veteran appealed this decision to the 
Board.

In support of her appeal, the veteran submitted a private 
medical statement dated in August 1999.  The physician who 
issued this statement diagnosed the veteran with bilateral 
degenerative arthritis of the hips.  Regarding the etiology 
of this disorder, the physician felt that the question could 
not be scientifically completely answered.  It was noted that 
the veteran had given a strong history of vigorous activity 
while in the military, including a five year history of 
running 25 miles per week.  The physician opined that it was 
as likely as not that activity could be a causative factor in 
the veteran's diagnosis.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly since the claim was 
previously denied as not well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As mentioned above, the August 1999 private medical statement 
has attributed the veteran's degenerative arthritis of both 
hips to physical activities during her military service.  
However, nothing on file shows that the physician reviewed 
the veteran's service medical records in conjunction with 
this appeal.  While the individual who issued the May 1999 VA 
medical opinion did review the service medical records, no 
opinion was proffered regarding the veteran's contention that 
the current disability is due to the extensive physical 
activity she underwent during service.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board concludes that a medical examination is necessary 
in order to determine the current nature and etiology of the 
veteran's bilateral hip disorder.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to benefits sought in an 
original compensation claim cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
the claim shall be rated based on the evidence of record.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her bilateral 
hip problems.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of her bilateral hip disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
bilateral hip disorder is causally 
related to her period of military 
service.  If the examiner cannot provide 
the requested opinion without resorting 
to speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


